Title: To John Adams from James McHenry, 19 April 1799
From: McHenry, James
To: Adams, John




Sir
War Department 19th April 1799

I enclose the proceedings of a General Court Martial held at Fort Sargent on the Mississippi, on thursday the 22nd day of November 1798 by order of Brigadeir General Wilkinson. At this court Andrew Anderson, a soldier, was tried on a charge of deserting his post, on the night of the 31st of October 1798, and aiding and assisting two prisoners to make their escape from confinement at Fort Sargent, when he was Centinel and had charge of them, and losing his arms and accoutrements
The prisoner plead guilty of deserting his post, going away with those that had been prisoners, and losing his arms and accoutrements, but not guilty of aiding and assisting the escape of the prisoners from the place of confinement
After examining witnesses, in addition to the party’s confession by his plea, the Court found him guilty of a breach of the first article of the sixth section of the rules and articles of War, and sentenced him to be hanged by the neck, to Death, two thirds of the Court concurring therein.
The proceedings and sentence of the Court which extends to the loss of life, are laid before you, agreeably to the 18th section of an act passed the 3rd of May 1796 entitled “an act to ascertain and fix the military establishment of the United States” for your direction to carry the same into execution, or otherwise, as you shall judge proper.
Well placed examples often have a very beneficial influence in military service, and, perhaps, the flagrancy, and complication of the crimes, of the object of reference, renders him as deserving of punishment as any that can offer.
I also enclose the proceedings and sentence of a general court Martial, held at Detroit by order of Lt Colonel Strong on the 22nd of August, and continued by adjournment until the 10th. of September 1798. At this Court Casper Wright (supposed a soldier) and Sergeant Tisdale Atwood were severally tried on charges of desertion and sentenced to be shot to death.
Casper Wright plead guilty, and the Court appear to have immediately, without the examination of any witnesses proceeded to sentence him.
Sergeant Tisdale Atwood plead guilty of attempting to desert; the Court proceeded to the examination of witnesses and afterwards passed sentence.
In neither of the two latter cases do the proceedings of the Court exhibit that two thirds of the Court concurred in the sentences, as appears to be indispensable by the 8th article of the appendix to the rules and articles of War.
In Sergeant Tisdale’s case, the Court, in a legal view, were, perhaps, irregular in receiving a plea which does not go to the general issue.
A Lieutenant Colonel, as such, not even when invested with the command of a Detachment, or post, is not, according to the best opinions, by the rules and articles of War, empowered to order a General Court Martial, and the proceedings exhibit no delegated authority given to him by general Wilkinson for this purpose.
I have thought it proper to present the impressions upon my mind relative to the Court at Detroit. The proceedings and sentences are, however presented for your final directions.
I enclose forms of pardon ready for your signature in all the cases now laid before you, and an order, or direction for causing the sentence of the Court, in the case of Andrew Anderson to be carried into execution.
I have the honor to be, with the greatest / respect, Sir, your Most Ardent, Humble Servt

James McHenry